                                                                         0---) -
                                                                             -      cs -?s4<ï
                                                                                            *& fcv,cV                                                                                                              .
                                                                        S OW CO W YW G OV W G XS
                                                                                         -

                                                                                                                                                                                sya x s,x .                                                           j
                   .                                                                                                                                                         souzerna,trictofTex
                                                                        r--o                                 Ia-.s<,                4   v. .   .
                                                                                                                                               o vu
                                                                                                                                               .                                                                        as
                                                                                                                                                                                     l                     no
                                                                                                                7.                                                                                     .   b Lx
                                                                                                               '
                                                                                                                 :)':
                                                                                                                           '-
           'Q
            -e.k
               a-
                t/.
                  -p.
                    )-                                          -                                    ,             .
                                                                                                              ,, ,,...
                                                                                                                       .
                                                                                                                             .
                                                                                                                                                                     Daki' .
                                                                                                                                                                           %r%.vy ,.;.-
                                                                                                                                                                                                               .
                                                                                                                                                                                                                   u,wtljy;y                          y
                                4,k# B ob%(
                                          .e                                 jj.                             ..,..
                                                                                                                 '
                                                                                                                 .,
                                                                                                                  y;
                                                                                                                   ,
                                                                                                                   .
                                                                                                                   -
                                                                                                                   '
                                                                                                                   ,.
                                                                                                                    z.
                                                                                                                    -'
                                                                                                                     :'.   :;?,L.
                                                                                                                                                                     .
                                                                                                                   7' ''.
                                                                                                                        '
                                                                                     h       v,                 ''. t




                                        *.       -                                                                                                        * *            !

                                             .                                                                                                                  a,
                                                                                                                                                                 .$n - cv.
                                                                                                                                                                         -$p,z
           T el.                      ' c                   Pc                                                 .                                       uclt
                                                                                                                                                      ou  edstatqsco-u
                                                                                                                                                          er         yr
                                                                                                                                                                      tsa
                                                                                                                                                                      ex
           .
                                                                                                                                                             sjuEo
                            w    O-u.
                                    cc                              '                            ,
                                                                                 .
                                                                                                                                                          JuL 1# 2222
                                        l                                                                                                          Dayldz Bradl.y,clqrkpfcourt ..             ..                             .

                                                                                                                                                                                                                                      jt ..
                                                                                                                                                                                                                                     ....
                                                                                                                                                                                                                             , ,
           .                            t                                     G h- 4:
                                                                                    E:           ,           -4
                                                                                                              :*
                                                                                                               -                                                                         '.. -                               -
                                                                                                                                                                                                                             *;'ê
                                                                                                                                                                                                                                k
                                                                                                                                                                                                                                .p'
                                                                                                                                                                                                                                 . -:?;s'
                                                                                                                                                                                                                                        -.:g
                                                                                                                                                                                                                                           . #
                                                                                                                                                                                                                                             e
                                                                                                                                                                                                                                             y
                                                                                                                                                                                                                                             -:
                                                                                                                                                                                     .. , >.           .
                                                                                                                                                                                                       .                      :.E
                                                                                                                                                                                                                                y;. 4.t c:.g
                                                                                                                                                                                                                                        '     .


      .
           K kne-
                rx'
                  kê k                                  4.
                                                     - ..%, -           vslk-
                                                                        --                                                                                  .                        '...t.'
                                                                                                                                                                                           .-?
                                                                                                                                                                                           ' :. ...                 -
                                                                                                                                                                                                                                 ''.
                                                                                                                                                                                                                                   '.%t'
                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                       s>
                                                                                                                                                                                                                                       ' ..
                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                          -.
                                                                                                                                                                                                                                           '?y-.:,.
                                                                                                                                                                                                                                   <. 1'.. i'ts''
                                                                                                                                                                                                                                        .- .ïï
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 '.


                       ev-:       %
                                 ..          c       iq .e..9,..
                                                       - .-.    .              40,-                            k
                                                                                                               vczl          -



'                      .
                           l
                           ,t
                            h
                            lkr
                              l
                              h
                              i
                              p.1
                                !
                                r
                                )14
                                  11
                                   7
                                   -î
                                    h
                                    :
                                    u        Qo1:--'
                                                   k
                                                   m
                                                   i
                                                   !h
                                                    '!
                                                     lr
                                                      --
                                                       '
                                                       ezs# lklrqslrlljl-.l!k.
                                                                         -.                                                                                                      '    ' '
                                                                                                                                                                                                   .'
                                                                                                                                                                                                   -
                                                                                                                                                                                     yyt;,..... .,.4gj. j
                                                                                                                                                                                                           .
                                                                                                                                                                                                          jj
                                                                                                                                                                                                           z,,
                                                                                                                                                                                                           g
                                                                                                                                                                                       ,h s, z: :.    (....... ...         .
                                                                                                                                                                                                jj,,jp.. tj. qy.z
                                                                                                                                                                                          ;.k.,:;
               W                 lhaoo pm 6. . %<-                                   %-                                                                                      .
                                                                                                                                                                                                   V '.
                                                                                                                                                                                                      yt : ,                     .




                                                                                                                                                                                                                                             >
                                                                                                                                                                                                                                             .


                                                                                         S o- e
                                                                         ucB s
                                                                             --                               -                  î.. -c.
                                                                                                                                       -o-
                                                                                                                                         <
                                                                                                                                         .s-          -

                            --G 4.
                                 wt. tsowo..ih                                                           4.                 '&. czsock ,
                                                                                                                                        û otxa Coe e.s . < $.V           -
                                                                                                                                                                                     oU.
                                                                                                                                                                                       b!
                                                                                                                                                                                        'e-
               Akû .b P ' '                                 .                                        es,
                                                                                                       e.
                                                                                                        4- ,
                                                                                                         - s A,kx--'P tzxv
                                                                                                                         'wp l s' 5                              .   vu o a e c                            o.       ( +ke
           v-u - k                                                                           -                             .                   4..                                                     .,t
               * 5V                     i-                  '                                        * X

           ;




    .. '       .
               > -ZCG '
                      v
                      X tn'
                          k
                          ïï% ke '
                                 Vu N Wm--vW -vxoo No aa- oe o --to--                                 -




-       J-
         W-- &A ,                                                                                                                              -




                                    l) =4.qs 4....+K* Ptcn ts r--gv-sceâo. +u & ?               - -
                                                                                                            xv oquh
                                                                    uku qon ç'etk..
                                                                                  z > :.> cœ.v.t œ-vm4k-a we < 4-
                                                         =   '    '
                                                                                                          .


                                    Cou
                                      'r- k3 e.
                                              wk-xw#                                           t. ' . 4 87xm ,œ. iw!'
                                                                                                                  - .11:G                  -         O     e-
                                          !



                                      >
                                                 '
                                                                e Q veeklNexc
                                                 Q..p. vrnvk ewe,           us .
                                                                               4o oveckyuyt+u ectoom      z
                                                                                                          -                                          - -



                                              Ao < t
                                                   vke.-ue +W                                  &e)                        Q        . m><c'
                                                                                                                                         xs cowkvNtou:

                                          vx +                            w: c.
                                                                              .g
                                                                               *vl,          l -w w-
                                                                                  y c*:..00--ak1-                                      s>            o% :
                        .
                                % -vH       --                                              . cx -e-G
                                                                                                 s      w %4G v- r u
                                 PL1 F cp.skk G                       - - -   ecov-lle--
                                                                                       velî
                                                                                          'eo Ae
                                                                                              ! e- %--voo-ovse '
                                                                                                               ç-vx-sczao-o u .5
                                                                                                                      -



                                     4 er                         '-          I
                                                                                   A       e                      c                            - -




                                      Mo-o-c-btropr +hu cowwlvc--zzox
                                                                    'w1i--'
                                                                          us w kem ru rw d/-ck/koo rehh
                                                                                       -              tx
                                                                 =
                                Y kc-cok.us 0.& u-
                                                 r+ cokl-oo +<t-Ck?tLG -ccuwT.:vxTs%.-v-v1t&Q
                                                                          *                                               ..               x
                                      tnkxt-'
                                            uo+ere                                -rto G --va-cceèv-rwcAlo.a 4,tqx vnkt ua-s
-       -       -   -   -       e --*                            Ydov v                        uws-cvm -Gu
                                                                                                         'ba oV oTx1-oufav vei-
                                +-           G vùt cucAlo- w v  ors vtkt--vY l'coccxkk-c-tûpy
                                                             hr..                           - +-
                                                                                               %A ---         -                        -




                                nouxk da-q'f ' . ewo -.o 5:2-5 -kxl-lâ-q-e -v u-e xçk A-cce- e,ak
                            T                        =

                                       w uew m       -       .   'W           txos--G           cowyw-- w --lëe-potwy-x -œ-t..t.o
                        -Ya%G                 W'
                                               .% o3-.'
                                                      .<                          ..<xten ïmzr/ S#3 .z-*%                             a um W         V M%>
    -       -   .- -        -   G
                                -      tnllxtw-mut--fY csm eotv. eG%à oam uvv-ee kœ.
                                                                                   e Avv A voG -a                              -



                                Gwk .M      u be.m xcgz
                                                      + rxbwkm œveA - eW a W < > N rooo: cw/en
                                                                      -
j               ' '       ' ' x                                                                                                                     N       R

                  Jq                /                          y                        A vwncç ww - -CW O- W
                                                                                                      :
                                                                                                       hk.
                                                                                                              '.
                                                                                                               .
                                                                                                                                                            -
                                                             y/é' )y(at.-yqw no on e,,4j,.:)ckejqj
                                                      ,t       .

        .
            L-------&#
            .       - twk--p-ma-vav
                                  ').vez!
                                        .TV -a.-    > nvxtrdut
                                                           .
                                                               '
                                                                                                                                           .   .
                                                                                                                                                                ,j
            '

                    K xzt S q-5 .   eAMQ VT- Km> ,x se-A                      '               m.G

                                'lxbKt.x+kt foor+ vv.
                                                    côyracvl.
                                                            ---vKxt--s.
                                                                      kq Ca.
                                                                           v%k4X t.!n.3 a'
                                                                                         ewx4.
                                                                                             c q-                                                                   I
                           .                           . =                                            w m.vk -vu         e cswgx
                          tv wech                                                       '                                                           N
                          c'e-ooxxwrr - txçkece f ke % eA                   -                                       ..                                              I

                                ake--xs+-.
                                         c. ,    ,         ., ,        meu s s.w k--
                                  uaese X'. . ct
                                               usr '
                                                -  twvnzalea +w.w mvu.
                                                                     lr Cww-a-te.- I
                      rlsacoôe '                          x -k              cce. & k                         e      '        G eC                  sT-o.cL.<


                      '
                                                                   .
                                                                                                                                   .   avo.sw r                     I
                          - --A.
                               eo +k+ mxk#%A
                                           '#.J- <                                           >               e- c.Wa c#mvx-..c<ca.> G
                          AIW N                                                                                               -




                                5-c -1s,v.ov..
                                             &-vu4% -.> +                                                          =>    .                     ',               v
/                         rc
                           uw-ke -ozxcwcy-Ao--cov-cea-k-
                                                       ca                                                                                               we%-
                          G         N               e-/oc > w-.wo+ B owkbe tsoc% cy--
                                                                                    Ao-f-o.
                                                                                          o-e                                                      Wen
                                                                                                                                                     '
    '
                           VN                        cotaïv-s 'tG                            <me                                  t-/-cAeck-ou
                           J cn-ûcl

                                       . j- s.
                                    tlswu  . - - cxuy-w -p-po .. g v ----a.
                                                                         m     stxwc,y..-                                              -




                           aîkekkw6k .3,
                                       10* ..-*           q-o-kG -us-wov-zv-ceqvx
                                                                               ''f-e-m -qd-
                           s ë,            vu ov c=              v t> ...=-+u ea .-
                           l.%  -   Y .-#.
                                         c.
                                          ec2s& W m.sku-h-o--t
                                                             ke wûve kxakeG kr cxv.
                            twkkut&uok--ka-xsku
                            '
                                                                             xvkz-.su' eJ-- > va-vokôcl m .o
                            c-                        '                     'x  x s e.
                                                                                    .o.per..)-qc.-c
                                                                                        .-          k
                                        N                  -           e. fwkt Q :q cu-'                                 :             cs +k.y

                      a :uqe,> oxhJ35 (s->.. p.oNs 1                            .




                                            -                          ..                        .-
                                                                                                                                                        )
                      cuvx o%' '4-e v,                            es-
                                                                    ks-pozx m xkez- uToJ-/ '
                                                                                           Kkxe
                 Q xo-..st
                         -.-               '.. wcy0 -- -                                    tt eâ- N uïsl'nvv. -- -
                                                                                                     -




                           *5 Q a-oa            px -q--F% c+-x- wnoi>o e -Aomx&a--
.     .    .
               < .+                  . f-w - - w                   G                             G           'ï>
                     a:sm '                      k?G                                                              k cus x v a% <

                                     J      4x                         caâ Au ekc (D
                          A. c:u)Ae
                                  . vd)# xxa +otA Auv---cooA-v kutwuy-- o--
- . .- -       - -   A < .< > x) uytso cv / ,
 '
                                            .

                                           J ect,.
                                                 à;)
                                                   6
                                                   L
                                                   j
                                                   ;
                                                   ?ïr. .
                                                    .              o-
                                                                    k yjgjjt
                                                                           y
                                                                           jj
                                                                            q
                                                                            j
                                                                            r
                                                                            .y
                                                                             j
                                                                             i
                                                                             y
                                                                             jr
                                                                              y
                                                                              j
                                                                              i
                                                                              yr
                                                                               y
                                                                               jj
                                                                                y
                                                                                .
                                                                                g
                                                                                j.
                                                                                 -
                                                                                 .
                                                                                 j
                                                                                 t
                                                                                 r
                                                                                 .y
                                                                                  -
                                                                                  .
                                                                                  ,
                                                                                  j
                                                                                  .!
                                                                                  g.
                                                                                   r
                                                                                   .,
                                                                       ..................                                         .
                                                                                                                                  , ..
                                                                                                                                     '
                                                                                                                                     .

                     > eq.'
                          vGc-                               eW g-W ë un A%* W *                                              .k%-lx..me
-p-c-- n> .T10x-.0.-/.uh-%.
                          ao-s-o                                                                 .4m%.Aetw'
                                                                                                          eoel .% %ki&e
- .   è w.>           .                   Qk &wy AmskbAw co%- ko-W cv-ey-s
                                                                   -



                                                                                                                                        '
                                     ..                                                                               -            ..
                                                                                                                                    j
                                                                                                                                    :y  .
                                                                                                                                              rà..
                                                                                                                                            ..a



                               îbmvlvs plyocxvez
                                               t Gewecl -A ko :
                                                       - -                                   .                        -                           '

                                G kwr v              7&7#ca1
                                                           .
                                                           NF                                                             -
           œwè                                   -                                                                -




                            X-J+ A-O- J -D.C:-                                              .        -
                              a uo và --                     cw   A ku                                                    -



                             G y IAAOA A /-/t-
                                 -                   S' J.                                               -    -



                             G u k x rkxwar -c--a ooo $

                                                                  &o o x-
                                                                        ewcs--xtvu
                                                                              -                              Pï= G tW
                                                                             w vs-           -   & via-c
                                                                      > >      A-
                                                                  X A / 8 )so ao
